Citation Nr: 0111575	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-08 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from April 1962 to July 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  A March 1992 rating decision denied service connection 
for a psychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the March 1992 rating decision includes copies of medical 
records considered by the RO in 1992, additional treatment 
records, and statements by the veteran; this evidence does 
not tend to establish a material fact which was not already 
of record at the time of the 1992 rating decision.


CONCLUSIONS OF LAW

1.  An unappealed March 1992 RO decision which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  

2.  The evidence received since the March 1992 rating 
decision is not new and material; thus, the claim for service 
connection for a psychiatric disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from psychiatric 
problems that are directly related to his active service.  He 
reports that during service he started to have feelings of 
depression, panic and anxiety, and that these have continued 
since service.  He has received treatment over the years 
since service for a variety of mental health problems 
including primarily anxiety and panic attacks.  

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
allowed on a presumptive basis for psychoses if the pertinent 
disability becomes manifest to a compensable degree within 
one year after a veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000). 

Congenital or developmental defects, including personality 
disorders, are not diseases or injuries within the meaning of 
applicable law and regulations for VA compensation purposes.  
38 C.F.R. § 3.303(c) (2000).  A defect is a structural or 
inherent abnormality or condition which is more or less 
stationary in nature.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  
A disease may be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  Id.  
Service connection may be granted for diseases of congenital, 
developmental, or familial origin, but not for defects, 
unless such defect was subject to superimposed disease or 
injury during military service.  Id.

The veteran initially filed a claim for service connection 
for a psychiatric disability in October 1991.  In March 1992, 
the RO denied service connection for a psychiatric disorder 
as not shown by the evidence of record and a personality 
disorder as being a congenital or developmental defect for 
which service connection can not be granted.  In doing so, 
the RO cited his service medical records, which reflected no 
treatment or findings ultimately for a psychiatric disability 
other than a personality disorder in service.  In that 
regard, a review of the service medical records shows that 
the veteran was hospitalized in service in December 1966 for 
10 days for problems related to what was described as 
symptoms of progressive depression, anxiety, and difficulty 
in concentrating.  It was noted that the veteran had been 
seen for several weeks at the Mental Health Clinic and given 
supportive treatment as well as medication without noticeable 
effect.  Previous treatment records included impressions of 
passive-aggressive personality and depression.  The December 
1966 clinical cover sheet related to this hospitalization 
shows a finding of schizoid personality manifested by 
interpersonal difficulty, anxiety and depression in response 
to environmental stress.  The service records show that the 
veteran was thereafter treated symptomatically with Librium 
in service.  Although the veteran was seen for complaints of 
tightness in the chest and anxiety on two subsequent 
occasions, separation examination of June 1967 revealed no 
psychiatric abnormalities. 

In its 1992 denial, the RO also considered VA treatment 
records dating from 1988 as well as a consultative VA 
examination performed in February 1992.  These records 
disclosed post-service diagnoses of various psychiatric 
problems which were not noted by any health care provider to 
be related to service.  The RO denied the claim in 1992 on 
the basis that there was no record of a condition other than 
a personality disorder in service, and no indication of a 
relationship between any of the current psychiatric 
conditions and service.  The veteran was informed of that 
decision, and provided appellate rights, in correspondence 
dated in April 1992.  The veteran did not appeal.  As such, 
the March 1992 rating decision became final one year after 
the veteran was notified of the decision.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

The veteran is now attempting to reopen that previously 
denied claim.  The March 1992 RO decision is final and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 
(2000).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.102, 3.156, 20.1105.  

Evidence submitted since the March 1992 denial includes VA 
treatment records some of which were considered in the 1992 
rating decision and some of which are dated after the 
decision and which were thus not considered.  He also 
submitted private treatment records from the family practice 
of Christopher J. Skocik, D.O., dating from September 1991.  
The veteran also submitted copies of his service medical 
records which were considered in the March 1992 decision.  

The additional records show that the veteran has been treated 
by Dr. Skocik for anxiety and panic attacks from September 
1991 with a variety of medications.  In September 1991, the 
assessment was fatigue or depression and the veteran was 
given Xanax.  The records show that he remained on this 
medication for panic attacks and anxiety through Dr. Skocik's 
office well into 1999.  However, the records do not show an 
opinion that any of the conditions treated were related to 
service.  

The VA medical treatment records dated after March 1992 
include a VA examination dated in October 1994 for pension.  
The veteran complained of anxiety, nervousness, depression, 
and worry over such things as drinking water.  The pertinent 
diagnosis was chronic dysthymia.  Thereafter, the veteran 
continued to go to VA for biofeedback and several other 
treatment modalities.  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Board observes that the VA has met its duty to assist the 
veteran as set forth in the Act.  By virtue of the statement 
of the case and communications from the RO, the veteran has 
been afforded notice of the evidence needed to complete his 
claim.  The RO has attempted to help the veteran by 
contacting possible sources of information identified by the 
veteran.  No further action is needed to comply with the VA's 
obligations under the Act.  

The question of whether evidence is "new and material" is 
still analyzed under 38 C.F.R. § 3.156(a), and requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The Board finds the medical records that were duplicates of 
those already submitted are inherently not new and material, 
as they were of record when the last final decision denying 
the claim was made.  See Struck, at 9 Vet. App. 151.  The 
additional records of ongoing VA medical treatment, as well 
as the records from Dr. Skocik's clinic, are also not new and 
material, because although they were not of record at the 
time of the 1992 denial, they fail to bear directly and 
substantially upon the specific matter under consideration.  
That is, they do not begin to establish or suggest that the 
veteran has a current psychiatric disorder, whether it be 
anxiety or panic attacks or depression, that is related to 
service.  Rather, the records are consistent with the earlier 
treatment records reviewed by the RO in 1992.  The RO 
accepted that the veteran had post-service psychiatric 
problems and that he had a personality disorder in service.  
However, the basis of the 1992 denial was that no post-
service psychiatric disorder was shown to be related to 
service, and no in-service psychiatric disorder was shown for 
which service connection could be granted.  The RO found that 
the condition present in service was a personality disorder 
for which service connection could not be granted pursuant to 
38 C.F.R. § 3.3.3(c).  The newly presented evidence does not 
bear directly and substantially upon that specific matter 
under consideration  It is not probative of the critical 
issue of whether any post-service psychiatric condition is 
related to service.  It does not tend to prove that the 
veteran has a psychiatric disorder that is related to 
service.  No health care provider has indicated in these new 
records that the veteran's mental health problems treated 
since about 1988, many years after service, are related to 
service or to any personality disorder in service.  The new 
evidence is not new in this context or so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, the test for new and material evidence set 
forth in 38 C.F.R. § 3.156 has not been met.  

Further, the veteran's statements reiterate his earlier 
contentions that he currently has an anxiety disorder and 
panic attacks that were first manifested in service.  This 
was a contention known in March 1992.  The claim was denied 
not because the assertions were inherently incredible, but 
because no medical evidence or medical opinions consistent 
with the assertion were of record.  The lay statements are 
duplicative and thus not probative of the critical issue.  
They do not tend to prove that the veteran has a psychiatric 
disorder related to service, and the test for new and 
material evidence set forth in 38 C.F.R. § 3.156 has not been 
met with this evidence.  

In sum, the evidence added since the March 1992 final 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for a 
psychiatric disorder.  38 C.F.R. § 3.156(a).  The case was 
denied in 1992 because no current psychiatric disability was 
shown to be related to service, and the in-service mental 
health problems were characterized as manifestations of a 
personality disorder, a defect for which service connection 
cannot be granted.  The new evidence fails to change these 
conclusions.  In this case, the critical facts remain the 
same even with the newly-associated evidence.  Thus, the 
Board finds that new and material evidence has not been 
submitted.  The case is not reopened. 


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, the appeal is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

